Opinion of the Court.
Kirkpatrick C. J.
The principal reason assigned for the reversal of this judgment is,
“ Because the state of demand contains two items, to wit, fifty dollars on Ann Antrim’s account, and twenty-two dollars for Sarah Middleton, which ought not to be charged to the plaintiff.”
Upon looking into the account, we find among other charges, these two:
*2441819. March 24. To fifty dollars on Ann Antrim’s account, ... $50
October 30. To twenty-two dollars for Sarah. Middleton, - $22
Now it is not easy to see why these charges are unlawful. These-sums of money'may have been-paid to these people on account of the defendant, and at their request, the first on an account which Ann Antrim may have had against the defendant, and the second for some other reason not appearing here; and the fair import of the entries is so. If such payment had been made by the plaintiff, in what other way could the entries have been made ? It is to be considered that this is a copy of a book account, and we certainly never enter in a book, the whole history of a transaction. This has no resemblance to the charging of one man for the debt of another, and even if it had the note or writing necessary to support it, would not necessarily be entered in the book. It is enough if it be made out upon the trial. Here were- many witnesses, the fairness of the demand may have *been fully proved, and even if an order or note in writing had been necessary to support the demand, it may have been given in evidence. The justice is not obliged to enter in his docket, the paper evidence read upon the trial. And every thing shall be presumed in favour of the judgment which is not inconsistent with the record.
Therefore let the judgment be affirmed.